J-S55012-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
               v.                              :
                                               :
                                               :
    GINA MARIA MARCHESE,                       :
                                               :
                      Appellant                :   No. 39 MDA 2017

       Appeal from the Judgment of Sentence Entered December 12, 2016
                In the Court of Common Pleas of Lycoming County
              Criminal Division at No(s): CP-41-CR-0000629-2015,
                             CP-41-CR-0001773-2015

BEFORE: DUBOW, J., RANSOM, J., and STRASSBURGER, J.*

MEMORANDUM BY DUBOW, J.:                            FILED SEPTEMBER 11, 2017

        Appellant, Gina Marchese, appeals from the Judgment of Sentence1

entered following the revocation of her probation. Appellant challenges the

discretionary aspects of her sentence, arguing that, in imposing an

aggregate term of two to five years’ imprisonment, the violation of probation
____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
1
  Appellant purports to appeal from the “Order” entered December 12, 2016.
However, an appeal does not lie from an Order revoking probation because it
is not a final order. See Commonwealth v. Heilman, 876 A.2d 1021,
1026 (Pa. Super. 2005). Generally, a criminal defendant may only appeal
from a Judgment of Sentence, which constitutes a final order for purposes of
Pa.R.A.P. 341. Id. For clarity, the VOP court revoked Appellant’s probation
and imposed a new sentence on December 1, 2016. This Order and
Judgment of Sentence was not filed and entered on the docket until
December 12, 2016. Here, although the same Order revoked Appellant’s
probation and imposed a new sentence, this document is properly
considered a Judgment of Sentence. We have changed the caption from
“Order” to “Judgment of Sentence” accordingly.
J-S55012-17



(“VOP”) court imposed an excessive and unreasonable sentence.                  After

careful review, we affirm on the basis of the VOP court’s April 24, 2017

Opinion.

        The facts, as gleaned from the VOP court’s Pa.R.A.P. 1925(a) Opinion,

are as follows.     On October 16, 2015, Appellant entered a guilty plea at

docket No. CP-41-CR-0000629-2015 to one count of Theft by Unlawful

Taking.2 The trial court imposed a sentence of 12 months’ probation.

        On November 9, 2015, Appellant entered a guilty plea at docket No.

CP-41-CR-0001773-2015 to one count of Harassment and two counts of

Disorderly Conduct.3 The trial court imposed a term of 12 months’ probation

on each count to run consecutively to each other for an aggregate term of

36 months’ probation.

        While serving her probationary sentence under the trial court’s

supervision,    police    cited   Appellant    for   summary   offenses,   including

Harassment and Disorderly Conduct for calling 911 repeatedly without

reporting an emergency and calling other individuals throughout the night.

On November 1, 2016, after conducting a 60-day mental health diagnostic

evaluation of Appellant while in state custody, Psychologist Lisa Marie




____________________________________________


2
    18 Pa.C.S. § 3921.
3
    18 Pa.C.S. § 2709 and 18 Pa.C.S. § 5503, respectively.



                                           -2-
J-S55012-17



Hagerman submitted a mental health report to the court. On December 1,

2017, the trial court, sitting as the VOP court, conducted a VOP hearing.

        After consideration of Appellant’s recent police contacts, her new

summary offenses, and Appellant’s concession that she violated her

probation, the VOP court found Appellant had violated her probation.            The

court resentenced Appellant to an aggregate term of two to five years’

incarceration.4 Appellant filed a Motion to Reconsider her VOP sentence on

December 8, 2016, which the VOP court denied on December 14, 2016.

        Appellant filed a timely Notice of Appeal. Both Appellant and the VOP

court complied with Pa.R.A.P. 1925.

        Appellant presents one issue for our review:

        1. Whether the [VOP] court abused its discretion at [Appellant’s
        VOP] hearing by imposing a manifestly excessive and unduly
        harsh sentence[?]

Appellant’s Brief at 4.

        Appellant avers that the VOP court’s sentence was excessive and

unreasonable.      Appellant’s Brief at 8.       Initially, we note that Appellant’s

claim    implicates     the    discretionary     aspects   of   sentencing.     See

Commonwealth v. Hornaman, 920 A.2d 1282, 1283-84 (Pa. Super. 2007)



____________________________________________


4
  The VOP court imposed a term of two to five years’ incarceration on
Appellant’s Theft by Unlawful Taking conviction at docket No. CP-41-CR-
0000629-2015. The VOP court imposed no further punishment on the
remaining three counts at docket No. CP-41-CR-0001773-2015.



                                           -3-
J-S55012-17



(concluding that a claim that trial court imposed an excessive and

unreasonable sentence implicated a discretionary aspect of sentence).

      Challenges to the discretionary aspects of sentence are not appealable

as of right.   Commonwealth v. Leatherby, 116 A.3d 73, 83 (Pa. Super.

2015).   Rather, an appellant challenging the sentencing court’s discretion

must invoke this Court’s jurisdiction by satisfying a four-part test: “(1)

whether appellant has filed a timely notice of appeal, see Pa.R.A.P. 902 and

903; (2) whether the issue was properly preserved at sentencing or in a

motion to reconsider and modify sentence, see Pa.R.Crim.P. 720; (3)

whether appellant’s brief has a fatal defect, Pa.R.A.P. 2119(f); and (4)

whether there is a substantial question that the sentence appealed from is

not appropriate under the Sentencing Code, 42 Pa.C.S.[] § 9781(b).”     Id.

(citation omitted).

      Appellant met the first three requirements of the above test. We thus

consider whether Appellant has presented a substantial question in her

Pa.R.A.P. 2119(f) Statement.   An appellant raises a “substantial question”

when she “sets forth a plausible argument that the sentence violates a

provision of the [S]entencing [C]ode or is contrary to the fundamental

norms of the sentencing process.”   Commonwealth v. Crump, 995 A.2d
1280, 1282 (Pa. Super. 2010) (citation omitted).

      In her Pa.R.A.P. 2119(f) Statement, Appellant summarily claims that

the VOP court imposed a manifestly excessive VOP sentence of two to five

years’ incarceration. Appellant’s Brief at 8. Appellant argues that the VOP

                                    -4-
J-S55012-17



court’s sentence constituted an abuse of discretion given “the mitigating

factors, such as [Appellant’s] mental health and borderline intellectual

functioning [. . .] in addition to considerable depression anxiety.”     Id.   “A

claim that a sentence is manifestly excessive such that it constitutes too

severe a punishment raises a substantial question.” Commonwealth v.

Kelly, 33 A.3d 638, 640 (Pa. Super. 2011). See also Commonwealth v.

Ferguson, 893 A.2d 735, 737 (Pa. Super. 2006) (concluding that a claim

that a sentence is manifestly excessive presents a “substantial question” for

review). Thus, we will review the merits of Appellant’s claim.5

       In an appeal from a probation revocation order, “[o]ur standard of

review is limited to determining the validity of the probation revocation

proceedings and the authority of the sentencing court to consider the same

sentencing alternatives that it had at the time of the initial sentencing.”

Commonwealth v. Hoover, 909 A.2d 321, 322-23 (Pa. Super. 2006)

(citing 42 Pa.C.S. § 9771(b)).          “Revocation of a probation sentence is a

matter committed to the sound discretion of the trial court and that court’s
____________________________________________


5
  Appellant’s argument that the sentencing court failed to consider mitigating
factors does not present a substantial question appropriate for our review.
See Commonwealth v. Hanson, 856 A.2d 1254, 1257-58 (Pa. Super.
2004); Commonwealth v. Griffin, 804 A.2d 1, 9 (Pa. Super. 2002) (citing
Commonwealth v. Williams, 562 A.2d 1385, 1388 (Pa. Super. 1989) (en
banc) (concluding that an allegation that the sentencing court did not
adequately consider various factors is, in effect, a request that this court
substitute its judgment for that of the lower court in fashioning a defendant’s
sentence)). To the extent Appellant argues that the trial court failed to
consider various mitigating factors, we will not consider these arguments.



                                           -5-
J-S55012-17



decision will not be disturbed on appeal in the absence of an error of law or

an abuse of discretion.” Commonwealth v. Colon, 102 A.3d 1033, 1041

(Pa. Super. 2014) (citation and quotation omitted). “A probation violation is

established whenever it is shown that the conduct of the probationer

indicates the probation has proven to have been an ineffective vehicle to

accomplish rehabilitation and not sufficient to deter against future antisocial

conduct.” Id. (citation and quotation omitted).

      The Honorable Mark F. Lovecchio has authored a comprehensive,

thorough, and well-reasoned Pa.R.A.P. 1925(a) Opinion, with references to

relevant facts of record, including numerous facts contained in Appellant’s

mental health evaluation, and citations to relevant case law. After a careful

review of the parties’ arguments and the record, we discern no abuse of

discretion or error of law and we affirm on the basis of that Opinion. VOP

Court Opinion, filed 4/24/17, at 2-6 (recounting the factors it took into

consideration, including, inter alia, Appellant’s “mental health issues and

intellectual functioning[,]” prior drug abuse, ongoing alcohol abuse, her

failures at previous treatment attempts, her long history of non-compliance

with supervision, and Appellant’s future risk of violent and predatory

behaviors).

      The parties are directed to attach a copy of the VOP court’s April 24,

2017 Pa.R.A.P. 1925(a) Opinion to all future filings.

      Judgment of Sentence affirmed.

      Judge Ransom joins the memorandum.

                                     -6-
J-S55012-17



     Judge Strassburger files a Concurring Memorandum.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/11/2017




                                 -7-
Circulated 07/31/2017 11:30 AM